The opinion of the court was delivered by
Lowrie, C. J.
This case is very defectively presented in the plaintiff’s paper-book, for it gives us no part of the evidence on which the cause was tried, and does not enable us to consider the rejected offers in their regular connection, or to compare the charge with the case before the court. We could not, therefore, consider the plaintiff’s assignments of error here, were it not that his defects are supplied by the defendants’ paper-book.
The claim is for damages for taking part of the plaintiff’s land in making the defendants’ road; and by the principles of the judge’s charge, the jury were allowed to find a verdict for the value of the land taken, and for all the actual damages arising from the manner in which the road went through the plaintiff’s land and affected his improvements; and to measure even imaginary and contingent damages against the probable advantages or facilities that the improvement might occasion. We cannot say that we discover any error in all this.
But the court rejected evidence that there was over an acre of coal under the road, worth $4000, which would be lost to the plaintiff, because necessary to be left for the support of the road.
Now if such a fact were necessary to the ascertainment of the value of the land taken, it would be wise to accept the testimony of experts, for we ought always to seek the best sources of information. The objection is not to the experts, but to the facts themselves. We do not measure the value of land by such facts. Land may have $4000 worth of coal per acre in it, and yet sell at $40 per acre.
When a man has to sell his property, of course he must take the market value for it. That is measured by the custom or common dealing of the country. If it is land, the market value is measured by the price usually given for such land in that neighbourhood, making due allowance for differences of position, soil, and improvement. Value may be very approximately estimated in that way, for it is not then founded upon the mere opinion of witnesses, but on the fact of a general market value.
When the state takes private property for public uses, or authorizes it to be taken, this market value is all that it pays for *64it. This is the necessary measure, in order to avoid the favouritism or oppression that would attend any other measure. Every man holds his property subject to this eminent domain, dominion, or ownership of the whole society. He must give it up when society needs it, on being paid its value according to the estimate put on it in the market, that is, by common consent.
On the subject of taking land for public uses, the French have a very carefully prepared system in their law of 8 March 1810, sur les expropriations pour cause d’utilité publique; and it directs the market value to be ascertained by reference to recent actual sales in the neighbourhood, by the tax-lists and other documents, with the aid, if' necessary, of experts, or persons whose business it is to deal in such values: Art. 16, 17.
In the present case, the jury were permitted to find in favour of the plaintiff the full value of the land, as coal land; though the defendant gets no title to the coal, further than it is needed to. support the surface. Then the plaintiff has been allowed the full value of the land, as estimated by the common standard; and we do not see how we can take any other. The one here proposed has never been publicly sanctioned, and that is something against it. It would require us to ascertain the possible value of the products of the land, in order to get at the value of the land itself. But the products do not exist, and therefore have no value, for value here means value in money in the market, and this cannot apply to products not yet in existence. And then to use the products as a standard of value of the land, is to apply an uncertain measure in order to obtain a certain result. It is easier to value the land directly than thus.
Moreover, the offer impliedly requires a degree of refinement in the measure of values, which seems to us totally incompatible with the gross estimates of common life. Though we might have the most accurate calculation of the quantity of coal in the land, yet, without knowing exactly the expense of bringing it to the surface and carrying it to market, and the amount likely to be lost in mining and conveying, and the times in which it would be brought out, and the market prices at those times, the quantity would not help us to value the land. The gross estimates of common life are all that courts and juries have skill enough to use as a measure of value. All other measures are necessarily arbitrary and fanciful.
There was another offer, to show that the railroad of the defendants crosses the land in such place and manner as to materially increase the expense of mining the coal in the land.
We understand, from the opinion of the court below, that this means that, if at any future time the plaintiff shall undertake to mine the coal in his land, he will be put to great expense in getting it across the road for transportation to market; and for this he wants compensation.
*65There is no special allowance in the Act of Assembly for supposed injuries of this kind; and if the common law does not recognise them as injuries, we do not see how it is possible for the court to allow compensation on account of them. To ascertain the common law, let us see what is the usual mode of proceeding in such cases.
The state allows for all actual damages to existing improvements, especially in case of railroads; and that has been done here. But, so far as regards the unopened coal veins on this land, we may treat the case as one of wild lands. Over such, the state makes its roads, with simple reference to public convenience. It allows no damages on account of the fact that, when the owner comes to improve, he must go to great expense in adapting his improvements and his roads to the public road. It counts not at all on the minerals under the road; to do so, would obstruct all improvement of such land; and yet mineral lands must have roads, as well as other lands, and on similar terms. It cuts through high ground and fills up low, without allowing for the difficulty which the owner may some day have in getting at or over the road. It usually does the same, even through improved lands: 8 W. & S. 85; though it does not always permit railroad companies to do so: 16 State R. 191.
In relation to wild lands, such operations are no present injury, except in a purely imaginary sense. They may some day prove an obstruction; and yet it is impossible to tell what changes of roads and other avenues of communication, and what changes in the value of the land, and of its products, may take place before that day arrives; and it is impossible to decide now what the injury would then be, or that it would be any. It may be, that before this coal begins to be mined, the surface will be occupied by improvements needing this road, and presenting themselves greater obstructions to mining than the road is, because the mining must regard their safety: 12 Q. B. 739.
We cannot say that we discover any error in the case.
Judgment affirmed and record remitted.